NO. 07-02-0377-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



FEBRUARY 5, 2003

______________________________



IN THE MATTER OF THE MARRIAGE OF JAIME LIZAMA

AND ROSEMARY LIZAMA AND IN THE INTEREST OF

BIANCA LIZAMA, ERICA LIZAMA, AND JAIME LIZAMA,

MINOR CHILDREN

_________________________________



FROM THE 100
TH
 DISTRICT COURT OF CHILDRESS COUNTY;



NO. 8835; HON. DAVID MCCOY, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before JOHNSON, C.J., QUINN, J. and BOYD, S.J.
(footnote: 1)
	Through one issue, appellant Rosemary Lizama (Rosemary) contests the trial court’s decision to award primary custody of her children to Jaime Lizama (Jaime), their father and her former spouse.  Allegedly, the trial court abused its discretion in so awarding Jaime custody since no evidence supported its decision.  We overrule the issue and affirm the judgment.

No court reporter’s record has been filed in this cause.  Furthermore, nothing indicates that Rosemary requested or otherwise made arrangements to secure one.  Rather, she informed us, via the docketing sheet, that one would be obtained if it were affordable and, via her appellant’s brief, that she “has not filed a Reporter’s Record (Statement of Facts).”
(footnote: 2)  Her having opted to proceed without obtaining a reporter’s record obligates us to presume that the evidence contained in the missing document supports the trial court’s ruling.  
In re Spiegel, 
6 S.W.3d 643, 646 (Tex. App.—Amarillo 1999, no pet.).  So, because our consideration of Rosemary’s sole issue is dependent upon a review of the evidence presented at trial and we now must presume that the trial court’s ruling was supported by the evidence presented at trial, we have no choice but to overrule the issue.

Accordingly, the issue is overruled and the judgment is affirmed.  



Brian Quinn

   Justice  

   

FOOTNOTES
1: John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  
Tex. gov’t code ann. 
§
75.002(a)(1) (Vernon Supp. 2003).  


2:Rosemary did not file an affidavit or like document under Texas Rule of Appellate Procedure 20.1 entitling her to proceed on appeal as an indigent.